Title: To Thomas Jefferson from Joseph Fay, 9 August 1791
From: Fay, Joseph
To: Jefferson, Thomas


Bennington, 9 Aug. 1791. Has this day received TJ’s of 16 June and cannot account for delay. The maple seed does not mature until Oct. and he will send them at that time. He has examined his young groves since TJ left there and finds “the young Maple very thrifty and numerous, by calculation nearly one thousand to the acre.” He will plant an orchard in regular form next spring, hoping to encourage others if he succeeds.—He encloses one of their last papers. “Could I suppose your curiosity would be excited to receive them, and the Quebec paper (which I expect shortly) I should be happy to Enclose them to you weekly. … My compliments Most respectfully to Mr. Madison, which you will also please to accept your self.”
